        Case 3:19-cv-04238-MMC Document 233 Filed 09/18/20 Page 1 of 2



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11

12                                  UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                                Case No. 3:19-cv-04238-MMC
15   LLC,
                                                                Date Action Filed: July 23, 2019
16                          Plaintiffs,                         [PROPOSED] ORDER GRANTING
            v.                                                  IN PART
17
                                                                DEFENDANTS’ MOTION TO
18   VADE SECURE, INCORPORATED;                                 CHANGE TIME TO RESPOND TO
     VADE SECURE SASU; OLIVIER                                  PLAINTIFFS’ FIRST AMENDED
19   LEMARIÉ,                                                   COMPLAINT

20                          Defendants.                         San Francisco Courthouse
21                                                              450 Golden Gate Avenue
                                                                San Francisco, CA 94102
22

23

24

25

26

27

28

                                                                                    Case No. 3:19-cv-04238-MMC
       [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO CHANGE TIME TO RESPOND TO PLAINTIFFS’ FIRST AMENDED
                                                                                                    COMPLAINT
         Case 3:19-cv-04238-MMC Document 233 Filed 09/18/20 Page 2 of 2



 1                                           [PROPOSED] ORDER

 2          Under Civil Local Rule 6-3, Defendants Vade Secure, Incorporated, Vade Secure SASU, and

 3   Olivier Lemarié (collectively, “Defendants”) filed a Motion to Change Time to Respond to Plaintiffs’
                                                                  plaintiffs' opposition thereto
 4   First Amended Complaint. After considering the Motion and other matters of record, the Court is of
                                                                   ^
 5   the opinion that the Motion is meritorious and should be GRANTED in part.

 6          It is therefore ORDERED that:

 7          Defendants’ deadline to respond to Plaintiffs’ First Amended Complaint is hereby extended

 8   to and including September 30, 2020. 23, 2020.

 9          IT IS SO ORDERED.

10   Dated: September 18, 2020
      Dated: September 17, 2020
11                                                           The
                                                             T hee Ho
                                                                   Hon
                                                                   Honorable
                                                                      norable Maxine M. Chesne
                                                                                          Chesney
                                                                                              neey
                                                             United
                                                             Unit ted States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         1
                                                                                     Case No. 3:19-cv-04238-MMC
        [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO CHANGE TIME TO RESPOND TO PLAINTIFFS’ FIRST AMENDED
                                                                                                     COMPLAINT
